Miller, Judge.
In Georgia-Pacific, LLC v. Fields, 293 Ga. 499 (748 SE2d 407) (2013), the Supreme Court of Georgia reversed the judgment of this Court in Division 1 (d) of Union Carbide Corp. v. Fields, 315 Ga. App. 554 (726 SE2d 521) (2012), in which this Court affirmed the partial grant of summary judgment to Rhonda and Gary Fields on the defense of nonparty fault as it pertained to Central Moloney, Inc., Nehring Electrical Works Company, Phelps Dodge Cable & Wire, Southern States LLC and Southwire Company. Consequently, we vacate Division 1 (d) of our opinion in Union Carbide, supra, and in its place adopt the opinion of the Supreme Court as our own.
*265Decided May 5, 2014.
Alston & Bird, William C. Massey, Evert Weathersby Houff, Ivan A. Gustafson, Frances L. Spinelli, David L. Boohaker, Chivilis, Cochran, Larkins & Bever, John D. Dalbey, Nelson, Mullins, Riley & Scarborough, Lee Ann S. Anand, King & Spalding, Richard A. Schneider, for appellants.
Robert C. Buck, for appellee.
The Supreme Court did not address or consider Division 1 (a)-(c) or (e) of our earlier opinion, in which we concluded that the trial court properly granted partial summary judgment to the Fieldses on the defendants’ nonparty defense as it pertained to Georgia Power Company, Ford Motor Company, Genuine Parts Company, Chrysler LLC, General Motors, Asbestos Corporation Ltd., Atlas Asbestos, Johnson Mines, Nicolet Industries and Pacific Asbestos. Union Carbide, supra, 315 Ga. App. at 557-561 (1) (a)-(c) and 563-564 (1) (e). The Supreme Court also did not address or consider Division 2 of our earlier opinion in which we held that a factual issue remained as to causation with regard to Mrs. Fields’s exposure to Union Carbide’s product. Id. at 566 (2). Since those portions of our earlier opinion are consistent with the Supreme Court’s opinion, Division 1 (a)-(c), (e) and Division 2 of our earlier opinion “become binding upon the return of the remittitur.” Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001).
Accordingly, we reverse the grant of partial summary judgment to the Fieldses on the defendants’ nonparty defense as it pertained to Central Moloney, Inc., Nehring Electrical Works Company, Phelps Dodge Cable & Wire, Southern States LLC and Southwire Company. We affirm the grant of partial summary judgment to the Fieldses on the defendants’ nonparty defense as it pertained to Georgia Power Company, Ford Motor Company, Genuine Parts Company, Chrysler LLC, General Motors, Asbestos Corporation Ltd., Atlas Asbestos, Johnson Mines, Nicolet Industries and Pacific Asbestos.

Judgment affirmed in part and reversed in part.


Ellington, P. J., and Doyle, P. J., concur.